DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on November 15, 2021.  As directed by the amendment: claims 1, 25, and 33 have been amended and claims 4, 7, 11, and 26-28 have been canceled.  Thus, claims 1, 3, 19, 21-25, and 29-33 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are “device for separating” found in lines 1-2 of claim 25.  Because this claim limitation is being interpreted under 35 U.S.C. § 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “device for separating” is being interpreted according to the description in Page 45 line 31 - Page 46 line 25 of the instant application.
If Applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claim function so as to avoid it being interpreted under 35 U.S.C. § 112(f).

Claims 1, 3, 19, 21-25, and 29-33 are allowed
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Stephanie Davy-Jow on January 14, 2022.

The application has been amended as follows: 

Please amend the specification to insert a first paragraph entitled “CROSS-REFERENCE TO RELATED APPLICATIONS”:

This application is the 35 U.S.C. §371 national stage of PCT application having serial 
number PCT/GB2017/050460, filed on February 22, 2017. This application also claims priority to GB application serial number 1603050.4 filed on February 23, 2016; GB application serial number 1603053.8 filed on February 23, 2016; GB application serial number 1603094.2 filed on February 23, 2016; GB application serial number 1615173.0 filed on September 7, 2016; GB application serial number 1617194.4 filed on October 10, 2016; and GB application serial number 1618554.8 filed on November 3, 2016, each of which are entirely incorporated herein by reference.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least wherein each cap is mobile on a seal that is capable of moving when pressurised to engage and seal the pressure-intolerant sleeve into the 
The prior art of record, alone or in combination, also fails to teach at least wherein the pressure-intolerant sleeve comprises two ends each having an end cap, and wherein the pressure-intolerant sleeve is configured to be sealed into the pressure-tolerant tube by one or both of the end caps, as recited in claim 33 lines 10-13.
The closest prior art of record includes Welke (US 2015/0336042) who teaches a filter system including one or more filters for capturing halocarbons, an extraction system, and a collection system; but does not disclose a pressure intolerant sleeve containing the filter, the sleeve being sealed by end caps to be placed in a pressure tolerant housing for supercritical extraction.  The closest prior art of record also includes Chapel (US 3,941,573) who teaches an anesthetic gases remover including a pressure intolerant sleeve containing filter material and sealed on one end by a cap and a housing into which the sleeve is inserted; but does not teach a pressure tolerant housing into which the sleeve is inserted nor mobile caps mounted on the sleeve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785